Citation Nr: 0419767	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  01-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1997 for the award of service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for systemic lupus erythematosus, and 
assigned a 100 percent schedular evaluation effective to 
January 14, 1997.  The veteran has appealed the effective 
date of award assigned.

The Board notes that, per a statement signed on March 9, 
2004, the veteran's representative has unambiguously 
withdrawn from appeal the issues of entitlement to increased 
ratings for temporomandibular joint syndrome (TMJ), cold 
weather injury to the feet, cervical spine disability, and 
migraine headaches.  Effective April 2003, VA granted power 
to a claimants' accredited representative to withdraw an 
appeal on behalf of the claimant under 38 C.F.R. § 20.204.  
See 68 Fed. Reg. 13235 (Mar. 19, 2003).  The Board will 
proceed accordingly.


FINDINGS OF FACT

The veteran first filed an application for service connection 
for systemic lupus erythematosus on January 14, 1997, and 
there are no communications prior to this time which may be 
considered a formal or informal claim for service connected 
benefits.


CONCLUSION OF LAW

Entitlement to an effective date earlier than January 14, 
1997 for the award of service connection for systemic lupus 
erythematosus is not established.  38 U.S.C.A. §§ 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in material dispute and may be 
briefly summarized.  The veteran has a past history of 
bilateral breast implant augmentations performed in 1980 with 
healing complications of the left breast implant, to include 
possible fibrocystic disease, first noted on a September 1981 
service medical record.  She required several surgical 
procedures to remove fibrosis in the left breast implant.  
Her service medical records also document extensive treatment 
for various symptoms such as swollen lymph nodes, 
musculoskeletal pain and swelling, fatigue, headaches, 
intermittent fevers, skin rashes, nausea, and loss of weight.  
She was given varying diagnoses for her symptoms, and was 
even referred for psychiatric evaluation.  She was medically 
discharged with final diagnoses, as determined by the 
Physical Evaluation Board (PEB), of chronic neck, back and 
coccygeal pain with x-ray evidence of scoliosis, and cold 
weather injury to the feet.  A diagnosis of systemic lupus 
erythematosus was never considered.

Thereafter, the veteran's post-service medical records 
extensively document treatment for symptoms including 
cervical, lumbar and TMJ pain with muscle spasm, migraine 
headaches, foot pain and numbness, and sleep interruption.  
The veteran herself described her symptoms as "a severe 
physical reaction to constant weather changes due to injuries 
received during active duty."  The VA and private medical 
documentation of record prior to the effective date of award 
assigned, January 14, 1997, recorded diagnoses for her 
symptoms such as vascular disturbance of the feet, possible 
Raynaud's syndrome, spina bifida occulta at S1 with minimal 
non-compensatory levoscoliosis, a non-specific chronic back 
condition affected by weather changes, facet syndrome of the 
lumbar spine with chronic muscle spasms, subluxation complex 
of L4-L5, sacroiliac subluxation, mechanical back pain, back 
pain of unclear etiology, cervicobrachial syndrome with 
cervical myofasciitis, cervical/dorsal sprain/strain, 
cervicalgia, cephalgia, multiple subluxation complexes, 
radiculitis, TMJ dysfunction, soft tissue symptoms suggestive 
of widespread myofascial syndrome, and migraine headaches.  
VA examiners also opined as to whether the veteran's symptoms 
were attributable to a somatization disorder.

The difficulty in diagnosing the etiology of the veteran's 
symptoms led the veteran's symptoms being service connected 
by the RO, but being variously rated either separately 
according to the diagnoses of record or under a combined 
rating for somatization disorder.  Prior to January 14, 1997, 
however, there was no medical opinion or diagnosis of record 
that the veteran's symptoms were attritubable to systemic 
lupus erythematosus.

On January 14, 1997, the veteran first requested that the RO 
evaluate her for a "Lupus related" condition.  At that 
time, she submitted medical records that included a June 3, 
1996 VA referral to the Plastic Clinic for removal of her 
breast silicone prostheses secondary to chronic fatigue and 
fibromyalgia symptoms.  A September 30, 1996 Rheumatology 
Clinic Visit report by the University of South Florida (USF) 
College of Medicine indicated that she manifested a silicone-
reactive disease.  A January 14, 1997 VA Vocational 
Rehabilitation determination noted that the veteran may hold 
a diagnosis of lupus erythematosus.  The veteran included 
with this filing a VA Form 21-4138, misdated "January 30, 
1996," wherein she refers to her recent diagnosis by USF and 
the denial of Vocational Rehabilitation benefits in "late 
1996."  Later evidence received included medical opinion 
that she manifested a silicone related disease with features 
of systemic lupus erythematosus (SLE) which was first 
manifested by her symptoms of chronic diffuse musculoskeletal 
pain syndrome, fatigue, headaches, difficulty with 
neurocognitive function and depression in service.

The law governing effective dates provides that "[u]nless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim . . . 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation similarly states 
that the effective date "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400(b)(2)(i) (2003).  An exception is extended 
to claims filed within one year of the date of discharge or 
release from service wherein the effective date of such award 
is the day following the discharge from release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid under any laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002) 
(emphasis added).  See also 38 C.F.R. § 3.151(a) (2003); 
Jones West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (section 
5101 "mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid).  The VA administrative 
claims process recognizes formal and informal claims.  A 
formal claim is one that has been filed in the form 
prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2003).  An informal claim may be any 
communication or action indicating an intent to apply for one 
or more benefits under VA law.  Thomas v. Principi, 16 Vet. 
App. 197 (2002).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).  In reviewing the record, the 
Board gives a sympathetic reading to all the pleadings and 
evidence of record to determine whether a potential 
informally raised claim had been raised prior to the 
effective date of award assigned.  See Moody v. Principi, 360 
F.3d 1306, 1310 (Fed. Cir. 2004).

In this case, the Board does not dispute that the veteran was 
first diagnosed with systemic lupus erythematosus prior to 
the effective date of award assigned nor that, in retrospect, 
medical examiners have been able to attribute her in-service 
symptoms as the first manifestations of such disease.  The 
provisions of Section 5110(a) are clear that an award based 
on an original claim of compensation "shall" not be earlier 
than the date of receipt of application therefor.  The fact 
that the veteran's systemic lupus erythematosus existed but 
was misdiagnosed prior to January 14, 1997 is irrelevant for 
effective date purposes.  Prior to January 14, 1997, all of 
the veteran's symptoms attributable to systemic lupus 
erythematosus had been service connected, but rated as 
separate disabilities according to the best medical evidence 
of record.  The veteran first filed a formal claim for 
service connection for systemic lupus erythematosus on 
January 14, 1997 and, as a matter of law, this is the 
effective date of award that must be assigned in this case.  
The Board can find no document of record prior to January 14, 
1997 which, even with a sympathetic reading, could be 
construed as a formal claim for service connection for 
systemic lupus erythematosus.  The claim for an earlier 
effective date of award, therefore, must be denied.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a "VCAA letter" which complies with the 
provisions of 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 is 
required in claims involving an effective date of award.  
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  The CAVC 
has also held that VCAA notice deficiencies are 
nonprejudicial in nature where the facts are not in dispute, 
the facts averred could not conceivably lead to a different 
result, and the decision has been reduced to a matter of law.  
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  On 
October 17, 2003, the RO provided the veteran a letter 
notifying her of the information and evidence deemed 
necessary to substantiate her claim, and the relative duties 
on herself and VA in obtaining such evidence.  Similar to 
Valiao, the Board finds that any perceived deficiency in this 
VCAA letter would be nonprejudicial.  The Board has before it 
a matter of law wherein the veteran first filed an 
application for service connected benefits on January 14, 
1997, and there is no pleading of record which the Board 
could construe to find that a claim had been submitted 
earlier to that time.  An effective date earlier than January 
14, 1997 is precluded by operation of law, and any deficiency 
in the VCAA letter cannot result in harmful error in this 
case.  See VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The claim of entitlement to an effective date prior to 
January 14, 1997 for the award of service connection for 
systemic lupus erythematosus is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



